PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
JOSHI et al.
Application No. 15/963,094
Filed: 25 Apr 2018
For: Automating Cloud Services Lifecycle Through Semantic Technologies

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION” filed March 2, 2021 which is being treated under 37 CFR 1.78(e). 

The petition under 37 CFR 1.78 is GRANTED.

A review of the application as filed reveals that the claim for priority to the non-provisional applications as set forth on petition and in the later filed ADS, was not properly set forth in an application data sheet on filing. The four and sixteen-month periods specified in 37 CFR § 1.78(d)(3) expired without the claim being submitted in an application data sheet.     

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) must be accompanied by:  

(1) the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) the petition fee set forth in § 1.17(m); and
(3) a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A petition was filed November 20, 2020 with the fee in the amount of $1000 and a statement of unintentional delay however, the petition was filed more than two years after the date the domestic benefit claim was due and thus, the petition was dismissed in a decision mailed February 23, 2021.

Comes now petitioner with the instant renewed petition.  A review of the evidence presented in the renewed petition satisfactorily outlines circumstances surrounding the delay that establishes the entire delay was unintentional in accordance with the March 2, 2020, USPTO Notice published Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222. 




 
Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed applications on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed application, accompanies this decision on petition. 

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

This application is being forwarded to Technology Center Art Unit 2419 for consideration by the examiner of the claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed non-provisional application.

/DOUGLAS I WOOD/
Attorney Advisor, OPET

ATTACHMENT: Corrected Filing Receipt